441 F.2d 259
UNITED STATES of America, Plaintiff-Appellee,v.Craig Wayne MacDONALD, Defendant-Appellant.
No. 71-1184.
United States Court of Appeals, Ninth Circuit.
April 20, 1971.

William James Zumwalt, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U.S. Atty., Robert H. Filsinger, Chief, Crim. Div., Howard B. Frank, Asst. U.S. Atty., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
MacDonald appeals from his jury conviction and sentence for bank robbery with a deadly weapon in violation of 18 U.S.C. 2113(a)(d).  We affirm.


2
First, MacDonald argues that the trial judge erred in denying his motion to require the government to conduct a pretrial lineup.  The decision on such a motion is a matter committed to the sound discretion of the trial judge.  United States v. Williams (9 Cir. 1970), 436 F.2d 1166. 'Absent abuse of that discretion resulting in procedure 'so unnecessarily suggestive and conducive to irreparable mistaken identification' as to amount to a denial of due process of law * * * we should not question the trial judge's ruling.'  Williams, supra, 436 F.2d at 1168-1169.  There is no showing of abuse of discretion here.


3
Second, MacDonald's argument that the trial judge unduly restricted his cross-examination of the identifying witness is wholly without support in the record.


4
The judgment of conviction is affirmed.